ON MOTION TOR REHEARING.
Russell, Chief Justice.
A careful examination of the motion for rehearing has been made. If it were not for two issues, there might be some merit in the legal contentions made by the plaintiff in error. We refer to the findings of the auditor in regard to maintaining offices in New York City and in spending such a large'portion of his time in these offices, and to the loss sustained in the Savannah transaction by reason of Barber’s action. With regard to these two matters it is apparent that any claim that the directors or corporate authorities were responsible for the action taken, and for the consequences, can not be sustained as a matter of law, so as to relieve Barber from all possible inference of mismanagement in regard to them. In the state of the record this court can not say that the conclusion of the auditor to the effect that Barber’s discharge was authorized should have been set aside by the judge on the exceptions taken. We are therefore of the opinion that the decision by this court affirming the judgment of the trial court was correct, and that the motion for a rehearing should be denied. “Where some of the findings of fact by an auditor are sufficient to support a judgment or decree in favor of one of the parties, and are not themselves subject to exceptions taken, a judgment founded thereon in favor of such party should not be disturbed by this court, notwithstanding other findings of fact and of law may have been subject to exception.” Robinson v. Reese, 175 Ga. 575 (6) (165 S. E. 744). Rehearing denied.